Alexander, J.
(concurring) — I agree with the majority’s ultimate conclusion that the testimony concerning Greene’s alleged dissociative identity disorder (DID) was properly excluded by the trial court. I part company with the majority only insofar as it states “that DID is now generally accepted within the relevant scientific community as a recognized mental condition that is regularly diagnosed and treated.” Majority op. at 71.
As the majority observes, it is beyond dispute that if “there is a significant dispute between qualified experts as to the validity of scientific evidence, it may not be admitted.” State v. Cauthron, 120 Wn.2d 879, 887, 846 P.2d 502 (1993). In my view, the State’s submissions establish that *80DID has not yet become “generally accepted” within the psychiatric and psychological communities. The submissions suggest, rather, that there is a significant dispute between experts as to the validity of DID. For example, the State points to a recent survey of board-certified psychiatrists which indicates that there is, in fact, a substantial dispute surrounding the validity of DID diagnoses. This survey concluded that “[a]mong board-certified American psychiatrists, there currently appears to be little consensus regarding the diagnostic status or scientific validity of . . . dissociative identity disorder [DID].” Harrison G. Pope, Jr. et al., Attitudes Toward DSM-IV Dissociative Disorders Diagnoses Among Board-Certified American Psychiatrists, 156 Am. J. Psychiatry 321, 321 (1999) (emphasis added). Furthermore, this survey discloses that “only about one-third of [the 301 psychiatrists who responded to the survey] replied that . . . [DID] should be included without reservations in DSM-IV” Pope et al., supra, at 321. Hardly a ringing endorsement. The State also cited other sources which demonstrate that the psychiatric and psychological communities have yet to “generally accept” diagnoses of DID. Pet. for Review at 8-10; Br. of Resp’t at app. B; Supplemental Br. of Pet’r at 1-4. Finally, I note that even in the additional authority submitted by Greene there is an acknowledgement that “marked skepticism among professionals as to the legitimacy of the multiple personality diagnosis [i.e., DID] has been reported.” Gary E. Dunn et al., Belief in the Existence of Multiple Personality Disorder Among Psychologists and Psychiatrists, 50 J. Clinical Psychol. 454, 454 (1994); see also Resp’t’s Statement of Additional Authorities.
In short, the State has established that there exists a significant dispute in the psychiatric and psychological communities regarding the validity of DID diagnoses. While I do not contend that DID will never gain general acceptance within the relevant scientific communities, I believe that validity of DID diagnoses remains an open question. In my view, the majority opinion reaches too far when it concludes *81that DID has gained general acceptance within the psychiatric and psychological communities so that testimony regarding DID will be admissible provided it satisfies the requirements of ER 702.
For these reasons I concur only in the result reached by the majority.
Guy, C.J., concurs with Alexander, J.
Reconsideration denied November 24, 1999.